DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
It is noted that claims 1, 2 and 10 are not seen to be supported in their entirety by U.S. Provisional Applications 62930664 and 62943359.  Additionally, claims 15-17, 19 and 21-23 are supported by U.S. Provisional Application 62943359 (but are not supported by U.S. Provisional Application 62930664).  Therefore claims 15-17, 19 and 21-23 have an effective filing date of 12/4/2019.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Original claim 18 does not have proper antecedent basis to the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 18 recites that “the tubular container further comprises a first penetrating and water supplying component including one or more first protrusions which are used to penetrate the entrance component, and each of the one or more first protrusions has a hollow structure.”  The specification refers to reference sign 605 as, “a first penetrating and water supplying component” (see page 21, lines 1-2).  However, the specification discloses that component 605 is part of the beverage brewing device and is not part of the tubular container.  Therefore, this limitation must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 2 9 and 23 are objected to because of the following informalities:  
Claim 1, line 21-22 and claim 2, lines 16-17 recite, “the temperature adjusting module controls temperature of water.”  It appears that this should recite, “the temperature adjusting module controls a temperature of water.
Claim 9 recites, “wherein the tubular container includes a combination of a plurality of tubular containers filled with different contents, respectively.”  It is suggested to delete the term “respectively” as it is not seen to be needed.  
Claim 23 recites the limitation, “the tubular containers” on line 3.  While it is clear that this is referring to “tubular containers” as recited on line 2, for consistency the limitation should be amended to recite “the plurality of tubular containers.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “a container carrying device for configuring a tubular container.”  (see line 4).  This limitation is unclear as to what about “a tubular container” is configured by a container carrying device.  Correction is required.  
Claim 1, line 23 and claim 2, line 18, recites the limitation “the temperature,” which lacks proper antecedent basis. 
Claim 2 recites the limitation, “the tubular container” on lines 6-7.  Claim 8 and 9 similarly recite, “the tubular container” on line 1.  This limitation lacks proper antecedent basis.
Claims 3-7 are rejected based on their dependence to claim 1.
Claim 10 recites in the preamble, “A brewing method, which is adapted to a beverage brewing device.”  This limitation is not clear as to what it means for the brewing method to be “adapted” to a beverage brewing device.
Claim 10 recites, “outputting water to the tubular container” (see line 23).  This limitation is not clear as to whether this referring to “a flow rate of water supplied to the tubular container according to the operating parameters” (lines 11-13) or a different water supply.  Furthermore, lines 11-13 of the claim recite, “the water inputting module controlling a volume and a flowrate of water supplied to the tubular container according to the operating parameters.”  The claim further recites on lines 23-24, “outputting water to the tubular container to brew the contents int eh tubular container.”  Thus the claim is not clear as to whether “water supplied to the tubular container” is the same or a different step as “outputting water to the tubular container.”  
Claims 1, 2 and 10 recite, “the water outputting module determines an amount of time and the flow rate of water outputted from the tubular container.”  This limitation is unclear because the liquid that is output from the tubular container would appear to be the beverage, while the claims recite that the water outputting module determines an amount of time and flow rate for outputting water from (i.e. exiting) the tubular container.  That is, it is not clear how the water outputting module is determining a time and flow rate of water outputted from the tubular container when the exit from the tubular container is a beverage.  Applicant is advised against the addition of new matter.
Claim 11 recites the limitation, “or the amount of air to be added into the water according to the operating parameters.”  This limitation lacks proper antecedent basis because claim 10 recites on the 4th to last line, “the air adding module determining whether or not to add air into the water, or an amount of air to be added into the water” but does not refer to this step as “according to the operating parameters.” 
Claim 13 recites, “the temperature adjusting module controls receives” (see lines 1-2).  This limitation is not clear as to whether the temperature adjusting module is to control or is to receive.   
Claims 12 and 14 are rejected based on their dependence to claim 10.
Claim 15 recites the limitation, “the contents” on line 6, which lacks proper antecedent basis.
Claims 16-23 are rejected based on their dependence to claim 15.
Claim 16 recites the terms, “similar” and “thin” on line 2.  These limitations are relative terms that are not clearly defined by the claims or specification, thus making the scope of the claim unclear, because what could be construed as “similar” or “thin” can be subjective.
Claim 22 recites, “a length, an exit diameter, a material,” but does not provide any clarity as to what a length, an exit diameter and a material are referring to.
Claim 23 is rejected based on its dependence to claim 22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Liverani (US 20100313766).
Regarding claim 15, Liverani teaches, a tubular container (Figure 17, item 7) having openings on two sides thereof (since the container is closed by membranes), the tubular container comprising: a tube wall (figure 17, item 7) having an entrance component and an exit component being disposed on the two sides of the tube wall, respectively (see figure 17, item 8 and 9 and paragraph 69 where the wall 7 can be plastic or aluminum or another material and paragraph 83, where end walls can be plastic films or aluminum), such that the contents are sealed among the entrance component, the exit component, and the tube wall.  Regarding the capsule being adapted to the beverage brewing device as claimed in claim 1, this is seen to be an intended use that the container of Liverani would have been capable of performing.
Regarding claim 16, Liverani teaches the entrance component and the exit component are the similar film materials (see paragraph 83 - 8 and 9 can be plastic or aluminum), and are used to seal the contents inside.
Regarding claim 17, Liverani teaches that the entrance component and the exit component are made of a penetrable material, (see figure 9, item 22; figure 17-18 where the components are to be pierced).
Regarding claim 18, Liverani teaches that the tubular container further comprises a first penetrating and water supplying component including one or more first protrusions which are used to penetrate the entrance component (see figure 17, item 29), and each of the one or more first protrusions has a hollow structure (see figures 11-15 and 20-23, which show the perforation elements as being hollow).
Regarding claim 19, Liverani teaches that the tubular container further comprises a second penetrating component including one or more second protrusions which are used to penetrate the exit component, and each of the one or more second protrusions has a hollow structure (see figure 17, item 29 at the bottom of the container; see figures 11-15 and 20-23, which show the perforation elements as being hollow).
Regarding claim 21, Liverani teaches that the tubular container is filled with a single ingredient (see paragraph 54-55, ground or powdered product, coffee).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanneson (US 20140299000) in view of Doglioni (WO 2018104886), Doglioni (EP 1676509), Vetterli (US 20180255961) and Norton (GB2494464) and in further view of Ahmed (WO2021061614).
Regarding claims 1 and 2, Hanneson discloses a beverage brewing device (figure 1), comprising: a built-in or external sink (fluid reservoir 18, see figure 2, figure 10); a pump (Figure 10, item 122, 134); a container carrying device (paragraph 44, loading system 30 as shown in figure 5a; see the container carrying device as shown in figure 5b, near item 16) “for configuring a tubular container”; a beverage outlet for injecting beverages brewed from contents in the tubular container into a container (see figure 5b, item 94; figure 7, item 94, 98); and a circuit system, including: a microprocessor connected to a plurality of circuit components in the circuit system for controlling an operation of the beverage brewing device (see figure 18, item 190, which is clearly connected to a plurality of circuit components such as pumps, heaters and sensors); a scanning module for scanning an identification tag on the tubular container of the beverage brewing device (see paragraph 83, “The control system 190 may also include a reader (not shown) adapted for reading an identification tag on the capsule …), wherein the microprocessor obtains brewing parameters read from the identification tag (see paragraph 83 - “Reader may then communicate with control system 190 in order to control operation of machine 10 based on the information identified by reader - which thus suggests to one having ordinary skill in the art that brewing parameters are obtained as a result of scanning the identification tag); and a parameter controlling module (Figure 18, item 20) receiving the brewing parameters and generating operating parameters that control a water inputting module (see figure 18, item 20, “volume selection”), a temperature adjusting module (see paragraph 63 - “produce a lower temperature beverage or a cold beverage as preselected by user through control interface 20; see figure 18), an air adding module (see figure 10, item 136; paragraph 10, 64; paragraph 83 - “the control system 190 will similarly adjust the timing and sequence of air injection into the capsule….to the optimal settings for the particular beverage type selected by the user); wherein the water inputting module controls a volume and a flowrate of water supplied to the tubular container according to the operating parameters (see figure 10, 18, item 124 - paragraph 62:“flow meter”; “…piston pump 122 may be activated to pump a designated amount of fluid…as measured by flow meter 124; paragraph 63: “a second flowmeter…may be included, so that the flow rates …can be measured independently), the temperature adjusting module controls temperature of water supplied to the tubular container by controlling the temperature and adjusting a temperature controlling sequence according to the operating parameters (See figure 18, control system 190, heating element 116; paragraph 60), and the air adding module determines whether or not to add air into the water, or an amount of air to be added into the water (by teaching on paragraph 10, 64, 83 that the air module can be operated independently, it would have been obvious to one having ordinary skill in the art for selective operation of the air module based on the brewing parameters designated by the identification of the capsule).
Claims 1 and 2 differ from Hanneson in specifically reciting “a water outputting module” that “determines an amount of time and the flowrate of water outputted from the tubular container according to the operating parameters.”
However, Doglioni’886 teaches a water outputting module (see figure 3, item 15 pump) that is used to control the flow (i.e. flow rate) and direction of the beverage flow from the container (page 16, lines 8-16; page 18, line 11 to page 19, line 16; figures 4-5).  Doglioni’886 further teaches that at a point in time of the process, that the pump can be reversed to check the amount of beverage flowing back through the brewing assembly.  Doglioni’886 teaches that this type of control can be advantageous when brewing at high pressure (page 17, lines 17-21).  Doglioni’509 further teaches providing water outputting means that control the brewing parameters, at the exit from the brewing chamber (2) (see figure 7, item 17).  Item 17 detects the flow of the dispensed beverage and monitors the real-time output of the apparatus. Doglioni’509 teaches that this can be useful to ensure that the brewing sequence occurs for the proper period of time (see column 8, line 39 to column 9, line 13).  Vetterli teaches providing a backpressure valve 9 (see figure 1, 6, item 9) that works with throughflow sensor 7 to control the throughflow rate through the brewing chamber to achieve a targeted rate for controlling the flow of liquid to be dispensed through the device(see paragraph 35, 38, 45).  Norton (GB 2494464) teaches a water outputting module (figure 15, item 60) which can control the flow rate and amount of time for water outputting because it has been used to control back pressure so as to control extraction, where the valve can be open, restricted or closed to control flow rate  (see page 12, line 14 onto page 15, line 2).  
To therefore modify Hanneson and provide a water outputting module would have been obvious to one having ordinary skill in the art for the purpose of providing the requisite conditions for high pressure beverage preparation as taught by Doglioni’886; to ensure that the brewing process is performing as desired, as taught by Doglioni’509; for controlling the flow of liquid to be dispensed through the device, as taught by Vetterli; and to control extraction as taught by Norton; 
Further regarding microprocessor obtains brewing parameters read from the identification tag, it is further noted that Ahmed further evidences that scanning of the capsule can read brewing parameters therefrom (see page 2, lines 4-12).  Thus, to modify the combination and provide brewing parameters on the identification tag that can be read by the scanning module of Hanneson would thus have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design.
Regarding claim 3, Hanneson teaches the circuit system further comprising an interface controlling module presenting the brewing parameters through a display panel and providing a user interface for adjusting the brewing parameters (see figure 18, item 20).
Regarding claim 4, Hanneson teaches a barcode or RFID tag which thus reads on an identification pattern or a wireless identification tag (see paragraph 83).
Regarding claim 8, it is noted Hanneson teaches a container filled with ingredients (paragraph 41).  As shown in figure 13, the container can be construed to be a tubular container.  
Regarding claim 9, since Hanneson teaches that the capsule can be adapted to prepare various types of beverages such as coffee or tea, or hot chocolate (paragraph 41) it would have been obvious to one having ordinary skill in the art to have provided a combination of a plurality of tubular containers filled with different contents for the purpose of being able to produce different types of beverages.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 2 above, and in further view of Doglioni (WO 2016034255).
Regarding claim 5, Hanneson teaches a heating element 116, which can be construed as a heating tube.  If it could have been construed that this was not the case, Doglioni’255 teaches heating tubes (see item 5, 5’; see page 4, line 30 to page 5, line 15; page 5, line 26 to page 6, line 11), which are known to be able to quickly heat liquid.
To thus modify Hanneson and use heating tubes would have been obvious to one having ordinary skill in the art for achieve quick heating of liquid, where such a modification would have been a substitution of one conventional heating expedient for another, recognized for performing a similar function.
Regarding claim 6, Doglioni’255 teaches the use of one or more sensors in for monitoring the temperature of the system and that can provide feedback control for improved control and accuracy of the temperature during brewing (see page 29, line 17-26).  Hanneson also teaches a temperatures sensors (see figure 18, item 118) that is linked to the control system 190 to ensure the proper temperature is being used.  
To thus modify the combination and provide feedback control for the temperature would have been obvious to one having ordinary skill in the art, for the purpose of providing improved and accurate temperature control.
Regarding claim 7, Hanneson teaches that that the control system 190 can be connected to fluid pumps 122 and 134 which can monitor the flow rate and thus volume of fluid being used during the process (see paragraph 63).  Hanneson also teaches providing temperature control (see the temperature sensor connected to the control system figure 18, item 118).  Hanneson also teaches the desirability to adjust the temperature of the beverage (paragraph 63), thus suggesting controlling flowrate and volume based on the particular temperature and thus type of beverage to be made.  Nonetheless, Doglioni’255 teaches the use of one or more sensors in for monitoring the temperature of the system and that can provide feedback control for improved control and accuracy of the temperature during brewing (see page 29, line 17-26).  
To thus modify the combination and provide feedback control for the temperature with the water inputting module would have been obvious to one having ordinary skill in the art, for the purpose of providing improved and accurate temperature control of the water provided to the tubular container.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 2 above, and in further view of Tinkler (US 20150201791).
Regarding claim 8, it is noted Hanneson teaches a container filled with ingredients (paragraph 41).  As shown in figure 13, the container can be construed to be a tubular container.  If it could have been construed that this was not the case, Tinkler teaches similar types of brewing systems (see the figures) where the containers can be tubular (cylindrical) or any other shape (see paragraph 38).  To thus modify the combination and to modify the shape of Hanneson’s containers would thus have been an obvious matter of engineering and/or design. 

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanneson (US 20140299000) in view of Doglioni (WO 2018104886), Doglioni (EP 1676509), Vetterli (US 20180255961) and Norton (GB2494464) and Ahmed (WO2021061614) and in further view of Denisart (US 20070248734).
Hanneson, Doglioni’886, Doglioni’509, Vetterli, Norton and Ahmed have been relied on as discussed above with respect to claims 1-4, 8-9.  
Regarding claim 10 the combination as applied to claims 1-4 has been incorporated herein.  Hanneson teaches a brewing method “adapted” to a beverage brewing device.  That is, Hanneson is seen to teach using a beverage brewing device to brew a beverage.
Since Hanneson teaches scanning an identification tag on a tubular container of the beverage brewing device (see paragraph 83, last two sentences), and obtaining brewing parameters corresponding to contents in the identification tag by a microprocessor (see figure 10, item 190; see paragraph 83, last two sentences, where it is taught that the scanning of the capsule would communicate with the control system to control operation of the machine 10 based on information identified by scanning - thus making obvious that the scanning obtains brewing parameters that would correspond to contents in the identification tag).  
Regarding the limitation of, “generating operating parameters that control a water inputting module, a temperature adjusting module, a water outputting module and an air adding module through a parameter controlling module controlled by the microprocessor according to the brewing parameters, so as to operate a brewing procedure,” it is noted that the combination as applied to claim 1 and 2 above teaches control of a water inputting module, temperature adjusting module, an air adding module and a water outputting module, all of which are controlled by the microprocessor.  The combination teaches a touch screen interface to selectively choose parameters such as brewing strength, product volume and altering product temperature (see paragraph 63), via a touchscreen interface (see figure 18, item 20).  It would have been obvious to one having ordinary skill in the art for the above elements to have worked in concert with the water inputting module and water outputting module to control product volume as well as product brewing strength and to work together with the temperature control module to provide the desired temperature.  Controlling the air adding module through the parameter controlling module in concert with the microprocessor would also have been obvious for the purpose of being able to independently introduce air into the process for producing foam or crema or to otherwise modify the beverage characteristics where desired (see paragraph 10 of Hanneson).  
Regarding the limitation of, “the water inputting module controlling a volume and a flowrate of water supplied to the tubular container according to the operating parameters; the temperature adjusting module controlling temperature of the water supplied to the tubular container through controlling the temperature and adjusting a temperature controlling sequence according to the operating parameters; the water outputting module determining an amount of time and the flowrate of water outputted from the tubular container according to the operating parameters; the air adding module determining whether or not to add air into the water, or an amount of air to be added into the water; and outputting water to the tubular container to brew the contents in the tubular container and generating a beverage,” the combination as applied to claims 1, 2 and 10 above teaches the water inputting module so as to control a volume and flowrate of water supplied to the container (see Hanneson figure 10, 18, item 124 - paragraph 62: “flow meter”; paragraph 63: “so that the flow rates…can be measured independently”).  The combination also teaches being able to control the temperature of the water supplied to the container and thus adjusting a temperature based on the operating parameters (see Hanneson paragraph 63 - “produce a lower temperature beverage or a cold beverage…”).  The combination further teaches that the water outputting module can be used for determining a time and flowrate of water outputted from the container for providing the requisite conditions for high pressure beverage preparation as taught by Doglioni’886; to ensure that the brewing process is performing as desired, as taught by Doglioni’509; for controlling the flow of liquid to be dispensed through the device, as taught by Vetterli; and to control extraction as taught by Norton; Ahmed further evidences that the scanning of a beverage container can be used to define one or more brewing parameters (see page 2, lines 2-12).
As discussed above with respect to claims 1 and 10, the combination teaches that the air adding module can independently determine whether or not to add air into the water for providing foam or crema.  
Regarding the specific step of adding air into the water, Hanneson also suggests that the air pump can pump air simultaneously with the pumping of fluid to introduce air into the beverage where desired (see paragraph 64).  Simultaneous operation of the air pump when water is injected into the capsule is seen to thus encompass adding air into the water, for the purpose of providing froth or crema.  
It is further noted that Denisart (US 20070248734) teaches providing a water conveying means (figure 2-4, item 3) which allows water to move towards an aerator (figure 2-4, item 4).  When making a cold beverage with froth, the air and water are accumulated in a back-pressure valve (see paragraph 83, “air-water mixture” and figure 3; paragraph 90 - “cause some of the air to be dissolved”; paragraph 91).   To thus modify the combination and to provide air into the water would have been obvious to one having ordinary skill in the art, for the purpose of providing an aerated beverage.
Regarding claim 11, in view of Denisart’734, the combination teaches that the step of the air adding module determining whether or not to add air into the water, or the amount of air to be added into the water according to the operating parameters can be conducted before the temperature adjusting module adjusts the temperature.  Additionally, since Hanneson teaches that the air pump can be used for clearing any residual fluid within the capsule (see paragraph 89), this is seen to suggest that the adding of air into the water can occur after the water outputting module outputs the water.
Regarding claim 12, Hanneson teaches brewing parameters are presented on a display panel (see figure 18, item 20) and thus suggests a user interface is provided for adjusting the brewing parameters.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 10 above, and in further view of Doglioni (WO 2016034255).
Regarding claim 13, the claim differs from the combination as applied to claim 10 in specifically reciting, wherein the temperature adjusting module controls receives a temperature feedback from a thermometer of the water inputting module and the microprocessor continuously adjusts the temperature of the water outputted from the tubular container.
However, Doglioni (WO 2016034255) teaches the use of feedback temperature monitoring for providing improved control and accuracy of liquid temperature in real time (see page 29, lines 17-26).
To thus modify the combination, which already teaches temperature control, and to provide temperature feedback to allow the microprocesser to accordingly adjust the temperature of the water would have been obvious to one having ordinary skill in the art, for the purpose of providing more accurate liquid temperature control.
Regarding claim 14, Doglioni’255 further teaches flow rate sensors upstream or downstream from the heater and the pump (see page 29, lines 27-31; page 30, lines 6-18), which can be evaluated as it passes through the heater.  As Doglioni’255 teaches feedback temperature control of the liquid, it would thus have been obvious to one having ordinary skill in the art that the microprocessor is evaluating the temperature of the liquid as well as the flow rate of the liquid, where adjusting the flow rate via the water inputting module would due to the temperature feedback would have been obvious to one having ordinary skill in the art for the purpose of ensuring that the liquid supplied to the container was at the proper temperature. 

Claims 15-17, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hanneson (US 20140299000) in view of Tinkler (US 20150201791).
Regarding claim 15, Hanneson can be construed as teaching a tubular container (see figure 8) that is adapted to the beverage brewing device in claim 1.  The tubular container comprises a tube wall (see figure 8, item 16) which would have had an entrance component (see figure 8, item 82) and an exit component (see the bottom of the container and figure 7, where the bottom is punctured by probe 94, 96) disposed on the two sides of the tube wall, respectively, such that the contents are sealed among the entrance component, exit component and tube wall.  
If it could have been construed that Hanneson’s tube wall did not form a “tubular container” then it is noted that Tinkler teaches capsules similar to those taught by Hanneson (see figure 2) and where the shape of the container can be tubular or any other shape (see paragraph 38).  To thus modify Hanneson’s container to be “tubular” would thus have been an obvious matter of engineering and/or design based on desired shapes for beverage producing containers.
Regarding the tubular container having openings on two sides thereof, it is noted that when pierced, the tubular container would have had an opening on two sides of the tubular container (see figure 7).  It is further noted that Tinkler teaches that there can be a sealing membrane (figure 2, item 38) and where the exit region (16) can have a burstable seal (see paragraph 50) that can open in response to pressure.  Thus Tinkler suggests providing a tubular container having openings on two sides and where the entrance component, exit component and the tube wall seal contents within the container.  To modify Hanneson and to use another configuration which uses a tubular wall having openings on two sides, which are then sealed with a cover membrane and a burstable seal would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on known expedients for enclosing a capsule to seal contents therein. 
Regarding claim 16, the entrance component (figure 8, item 82, paragraph 52) and exit component (figure 8, bottom of the capsule) of the container as taught by Hanneson are seen to be different and seal the contents inside the container.
Regarding claim 17, the entrance and exit components are made of a penetrable material (i.e. a material through which liquid can penetrate as a result of puncturing of the two components, see figure 7).
Regarding claims 21 and 22, Hanneson teaches that the container can be filed with a single ingredient (paragraph 41) and where the container would obviously have been dimensioned and the contents accordingly packaged therein to have been used with a beverage brewing device.  That is, it would have been obvious to have accordingly dimensioned “a length” “a material,” “an exit diameter” so as to be able to be used with an appropriate beverage machine.  The content weight, “an ingredient” and characteristics of the contents” also being determined according to the beverage brewing device would have been obvious to one having ordinary skill in the art for the purpose of producing the proper type of beverage with the desired quality.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 17 above which relies on Hanneson (US 20140299000) as the primary reference, and in further view of Novak (US 20130129870) or Wong (US 20120258219).
Regarding claim 18, by being punctured by a hollow structure, Hanneson is seen to teach that the tubular container that can be construed as “comprising” a first penetrating and water supplying component including a first protrusion that is used to penetrate the entrance component and which has a hollow structure (see figure 7, item 80, 88).
If it could have been construed that the claim differs from the combination in specifically reciting, “wherein the tubular container further comprises a first penetrating and water supplying component including one or more first protrusions which are used to penetrate the entrance component, and each of the one or more first protrusions has a hollow structure,” then it is noted that Novak teaches beverage producing containers where the tubular container (figure 14) can comprise a first penetrating and water supplying component (see figure 14, item 4, 61; paragraph 129) and which has one or more first protrusions that are hollow and used for piercing an upper portion of the capsule.  Wong also teaches a tubular container (figure 3) that comprises a first penetrating and water supplying component that includes one or more first protrusions which are used to penetrate the entrance component and which have a hollow structure (see figure 3, item 25, 45).  Wong teaches this to be an expedient to conventional piercing configurations for beverage capsules (see figure 1c).  To thus modify the combination and provide the penetrating portion as part of the capsule would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on other conventional expedients for how to puncture capsules for use.

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 17 above which relies on Hanneson (US 20140299000) as the primary reference, and in further view Doglioni (US 20040115317) or Snider (US 20110110180).
Claim 19 differs from the combination as applied to claim 17 in specifically reciting, “wherein the tubular container further comprises a second penetrating component including one or more second protrusions which are used to penetrate the exit component, and each of the one or more second protrusions has a hollow structure.”
However, Snider teaches a capsule to be used in a beverage machine (see figure 3) and where the container which has tubular portions (see figure 7) further includes a second penetrating component (see figure 3, item 10) that is used to penetrate the exit component and which has a hollow structure.  Doglioni’317 also teaches a tubular container (see figure 4-10) where the container comprises a second penetrating component that includes a hollow protrusion used to penetrate the exit component (see figure 4, item 27, figure 7, item 36).  
To thus modify the combination and to include an internal penetrating component, as taught by Snider and Doglioni’317 would have been obvious to one having ordinary skill in the art as a substitution of one conventional expedient for another, both recognized for providing an exit opening through which a produced beverage can exit the capsule.
Regarding claim 20, Snider teaches that the protrusion includes a plate-shaped structure adjacent the entrance component (see figure 8, item 13, “IPU support”; paragraph 45) which includes a hole (see figure 9, near item 120 that punctures the film 3).  Doglioni’317 also teaches a tubular container that further comprises one or more protrusions include a plate shaped structure (see figure 4, item 29, that is adjacent to the entrance component (23) and has one or more holes (29)).    
Thus, it would have been obvious to one having ordinary skill in the art to use an internal puncturing structure, as taught by Snider or Doglioni’317 as a substitution of one expedient for another, both recognized for providing entrance and exit openings to the capsule for introducing a liquid into the container and exiting a beverage therefrom.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 22 above which relies on Hanneson (US 20140299000) as the primary reference, and in further view of Nowak (US 20140272016) or Wicks (US 20190002192).
Claim 23 differs from the combination applied to claim 22 in specifically reciting, “wherein the tubular container includes a combination of a plurality of tubular containers filled with different contents, and the tubular containers are connected to one another through a buckle structure, an air-tight structure, or a sheath connector structure.”
However, Nowak also teaches another container secured to the tubular container for providing additives during beverage preparation (see paragraph 9).  By teaching the use of adhesive, Nowak can be construed as suggesting an air-tight structure (paragraph 32, 53) because it would have been obvious to have prevented liquid from flowing out of the attachment container.  By teaching the use of o-rings as well as tape to secure the containers together (paragraph 32), Nowak suggests a sheath connector or a buckle structure.  Wicks teaches a tubular container that comprises a combination of containers (see figure 6 and 7) that can be filled with different contents (see the abstract and at least, paragraph 76) so as to provide combinations of ingredients to be used to produce a beverage using a brewing machine (see at least paragraph 85).  Wicks also teaches that the containers can be connected using what can be construed as a buckle structure, such as screw threads (see figure 6).  
To thus modify the combination and to include a second tubular container that was connected to the tubular container would have been obvious to one having ordinary skill in the art, for the purpose of being able to concurrently add additional ingredients to the beverage as it is being produced.

Claims 15-17, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Snider (US 20110110180) in view of Tinkler (US 20150201791).
Regarding claim 15, Snider can be construed as teaching a tubular container (see figure 7 and the tubular sections) that capable of being used in a beverage brewing device.  The tubular container comprises a tube wall (see figure 8, item 6-8) which would have had an entrance component (see figure 8, item 3) and an exit component (see figure 9, item 9) disposed on the two sides of the tube wall, respectively, such that the contents are sealed among the entrance component, exit component and tube wall.  
If it could have been construed that Snider’s tube wall did not form a “tubular container” then it is noted that Tinkler teaches capsules where the shape of the container can be tubular or any other shape (see paragraph 38).  To thus modify Snider’s container to be “tubular” would thus have been an obvious matter of engineering and/or design based on desired shapes for beverage producing containers.
Regarding the tubular container having openings on two sides thereof, Snider teaches a sealing membrane at 3 and another membrane at 9 (see figure 9; paragraph 43 - “drip lip 9 to guide the output mixture…Inside the opening is a membrane …lower membrane at the bottom of a cartridge”).  It is further noted that Tinkler teaches that there can be a sealing membrane (figure 2, item 38) and where the exit region (16) can have a burstable seal (see paragraph 50) that can open in response to pressure.  
Regarding claims 16 and 17, the entrance component (figure 8, item 3) and exit component (figure 8, item 9) of the container as taught by Snider can be construed as being “similar” since they are disclosed as both being puncturable membranes. 
Regarding claim 18, as shown in figure 9, the tubular container can be construed as comprising a first penetrating and water supplying component including a hollow structured protrusion, because the protrusion 120 can be construed as being “part” of the container of figure 9.
Regarding claim 19, Snider teaches a capsule to be used in a beverage machine (see figure 3) and where the container which has tubular portions (see figure 7) further includes a second penetrating component (see figure 3, item 10) that is used to penetrate the exit component and which has a hollow structure.
Regarding claim 20, Snider teaches that the protrusion includes a plate-shaped structure adjacent the entrance component (see figure 8, item 13, “IPU support”; paragraph 45) which includes a hole (see figure 9, near item 120 that punctures the film 3).  
Regarding claim 21, Snider teaches that the container can be filled with a mixture ingredient (paragraph 26) which can be construed as encompassing a single ingredient as well as a combination of ingredients, thus suggesting a predetermined ratio.  
Regarding claim 22, Snider teaches that the container is used with a machine that can control water, quantity and temperature (see paragraph 6).  The container is also received in the machine, as shown in Figure 3.  Therefore, it would have been obvious to one having ordinary skill in the art that the container would have been dimensioned and the contents accordingly packaged therein to have been used with a beverage brewing device.  That is, it would have been obvious to have accordingly dimensioned “a length” “a material,” “an exit diameter” so as to be able to be used with an appropriate beverage machine.  The content weight, “an ingredient” and characteristics of the contents” also being determined according to the beverage brewing device would have been obvious to one having ordinary skill in the art for the purpose of producing the proper type of beverage with the desired quality.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 17 above which relies on Snider (US 20110110180) as the primary reference, and in further view of Novak (US 20130129870) or Wong (US 20120258219).
Regarding claim 18, if it could have been construed that the claim differs from the combination in specifically reciting, “wherein the tubular container further comprises a first penetrating and water supplying component including one or more first protrusions which are used to penetrate the entrance component, and each of the one or more first protrusions has a hollow structure,” then it is noted that Novak teaches beverage producing containers where the tubular container (figure 14) can comprise a first penetrating and water supplying component (see figure 14, item 4, 61; paragraph 129) and which has one or more first protrusions that are hollow and used for piercing an upper portion of the capsule.  Wong also teaches a tubular container (figure 3) that comprises a first penetrating and water supplying component that includes one or more first protrusions which are used to penetrate the entrance component and which have a hollow structure (see figure 3, item 25, 45).  Wong teaches this to be an expedient to conventional piercing configurations for beverage capsules (see figure 1c).  To thus modify the combination and provide the penetrating portion as part of the capsule would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on other conventional expedients for how to puncture capsules for use.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 22 above which relies on Snider (US 20110110180) as the primary reference, and in further view of Nowak (US 20140272016) or Wicks (US 20190002192).
Claim 23 differs from the combination applied to claim 22 in specifically reciting, “wherein the tubular container includes a combination of a plurality of tubular containers filled with different contents, and the tubular containers are connected to one another through a buckle structure, an air-tight structure, or a sheath connector structure.”
However, Nowak also teaches another container secured to the tubular container for providing additives during beverage preparation (see paragraph 9).  By teaching the use of adhesive, Nowak can be construed as suggesting an air-tight structure (paragraph 32, 53) because it would have been obvious to have prevented liquid from flowing out of the attachment container.  By teaching the use of o-rings as well as tape to secure the containers together (paragraph 32), Nowak suggests a sheath connector or a buckle structure.  Wicks teaches a tubular container that comprises a combination of containers (see figure 6 and 7) that can be filled with different contents (see the abstract and at least, paragraph 76) so as to provide combinations of ingredients to be used to produce a beverage using a brewing machine (see at least paragraph 85).  Wicks also teaches that the containers can be connected using what can be construed as a buckle structure, such as screw threads (see figure 6).  
To thus modify the combination and to include a second tubular container that was connected to the tubular container would have been obvious to one having ordinary skill in the art, for the purpose of being able to concurrently add additional ingredients to the beverage as it is being produced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wong (US 20120258210) discloses puncturing elements that are hollow (Figure 3a-3b); Boggavarapu (US 20180000108) discloses combining a plurality of beverage producing containers (Figure 29).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792